MEMORANDUM OPINION
                                       No. 04-11-00734-CR

                                     Dorothy Ann RAMOS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CR-3312
                           Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 23, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant is appealing from the trial court’s August 18, 2011 Order Amending

Conditions of Community Supervision. This court does not have jurisdiction to consider an

appeal from an order altering or modifying community supervision conditions. See Basaldua v.

State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); see also Quaglia v. State, 906 S.W.2d 112, 113

(Tex. App.—San Antonio 1995, no pet.). Accordingly, on October 14, 2011, this court ordered
                                                                           04-11-00734-CR


appellant to show cause, in writing, why this appeal should not be dismissed for want of

jurisdiction. No response has been filed.

       This appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM

Do not publish




                                               -2-